department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc intl b04 plr-143504-06 date date internal_revenue_service number release date index number - -------------------------------------- --------------------------- ------------------------------------------ --------------------------------------- ---------------------------- -------------------------------------- legend parent ----------------------------------------- --------------------------------------------- subsidiary ---------------------------------- ----------------------------------------- ------------------------------- ------------- country x ---------- state a year x dear ------------------- ------------------ this letter is in response to a letter dated date submitted on your behalf by your authorized representatives requesting a ruling regarding the application of sec_367 of the internal_revenue_code with respect to a proposed transaction additional information was submitted in a letter dated date the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the plr-143504-06 material submitted in support of the request for rulings it is subject_to verification on examination facts parent is a country x corporation engaged in the banking business worldwide parent conducts the banking business within the united_states through a state a branch parent owns all of the stock of subsidiary subsidiary is a state a corporation engaged in the securities brokerage and investment banking business taxpayers engaged in the banking business are sometimes engaged in the securities brokerage and investment banking business parent acquired all of the stock of subsidiary several years ago in year x from an unrelated_person at the time of the acquisition of subsidiary subsidiary had no net_operating_loss carryovers however subsidiary has had a net_operating_loss in most years since it was acquired by parent subsidiary has no accumulated_earnings_and_profits parent has generated positive taxable_income from its conduct of the banking business in the united_states in each taxable_year since it acquired subsidiary parent plans to convert subsidiary under state a law into a limited_liability_company having parent as its sole member the conversion is intended to qualify as a complete_liquidation of subsidiary into parent under sec_332 of the code as a result of the conversion the taxable_income or loss of subsidiary will be included with the taxable_income or loss of parent’s state a branch on parent’s income_tax return parent intends to continue to operate subsidiary’s trade_or_business immediately after and at all times subsequent to the liquidation of subsidiary and such business will continue at all times to constitute a trade_or_business of parent within the united_states representations request for a private_letter_ruling the taxpayer has provided the following representations with regard to this a following the conversion of subsidiary into a state a limited_liability_company subsidiary will be disregarded as an entity separate from its owner for federal tax purposes under sec_301_7701-3 b the conversion of subsidiary into a disregarded_entity will constitute a complete_liquidation of subsidiary into parent under sec_332 of the code for federal_income_tax purposes c immediately before the liquidation of subsidiary into parent parent will be the owner of at least percent of the combined voting power of all classes of stock of subsidiary and the owner of at least percent of the total value of all classes of stock of subsidiary plr-143504-06 d the property of subsidiary that is distributed to parent in liquidation will have been used by subsidiary in the conduct of a united_states trade_or_business and parent will use this property in the conduct of a united_states trade_or_business immediately after the date of the liquidation and for ten years thereafter e subsidiary will attach the statement described in sec_1 e - b i c to its u s income_tax return for the taxable_year that includes the date of the liquidation this statement will be prepared by subsidiary and signed under penalties of perjury by an authorized officer of subsidiary and by an authorized officer of parent f parent will attach a copy of the property description contained in sec_1_367_e_-2 to its u s income_tax return for the taxable_year that includes the date of the liquidation g subsidiary will recognize gain with respect to the distribution to parent of intangibles described in sec_936 of the code h the purpose for the conversion of subsidiary into a disregarded_entity is to consolidate its taxable_income or loss with the taxable_income or loss of parent’s state a branch i any net_operating_loss of subsidiary at the time of the liquidation was incurred by subsidiary after subsidiary was acquired by parent analysis sec_337 of the code generally provides that a liquidating corporation does not recognize gain_or_loss on the distribution of any property to an percent distributee as defined in sec_337 of the code in a complete_liquidation to which sec_332 of the code applies sec_367 of the code provides that in the case of any liquidation to which sec_332 of the code applies except as provided in regulations sec_337 and b of the code shall not apply where the percent distributee is a foreign_corporation therefore absent an exception in the regulations under sec_367 of the code a domestic_corporation must recognize gain_or_loss on a liquidating_distribution to an percent foreign_distributee under sec_332 of the code if certain requirements are satisfied the regulations under sec_367 of the code provide a nonrecognition exception to this general_rule for distributions of property used in a u s trade_or_business sec_1_367_e_-2 to qualify for this exception the foreign_distributee corporation immediately after the distribution and for ten years thereafter must use the distributed property in the conduct_of_a_trade_or_business within the united_states in addition the domestic liquidating corporation plr-143504-06 must attach a statement described in sec_1_367_e_-2 to its u s income_tax returns for the taxable years that include the distributions in liquidation finally the foreign_distributee corporation must attach a copy of the property description contained in sec_1_367_e_-2 to its u s income_tax returns for the taxable years that include the distributions in liquidation however this nonrecognition exception is subject_to a general anti-abuse rule this rule provides that the commissioner may require the domestic liquidating corporation to recognize gain on a distribution in liquidation or treat the liquidating corporation as if it had recognized a loss on a distribution in liquidation if a principal purpose of the liquidation is the avoidance of u s tax including but not limited to the distribution of a liquidating corporation’s earnings_and_profits with a principal purpose of avoiding u s tax a liquidation may have a principal purpose of tax_avoidance even though the tax_avoidance purpose is outweighed by other purposes when taken together sec_1_367_e_-2 rulings based solely on the information and representations submitted in the taxpayer’s ruling_request we rule as follows subsidiary will not recognize gain on the distribution of its assets in liquidation to parent except with respect to gain attributable to intangibles described in sec_936 of the code sec_367 and sec_1 e - b i any net operating losses of subsidiary that pursuant to the provisions of sec_381 of the code and the regulations thereunder are carried over to parent will be allowed as deductions against the effectively_connected_income of parent’s u s branch caveats no opinion is expressed about the federal tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above ruling specifically no opinion is expressed regarding the following to the extent not otherwise specifically ruled upon above any other consequence under sec_367 of the code of any transaction in this letter_ruling whether the conversion of subsidiary into a disregarded_entity for federal tax purposes qualifies under sec_332 of the code plr-143504-06 the determination of the income and losses of subsidiary including the validity of any net_operating_loss of subsidiary whether any net_operating_loss of subsidiary that is carried over to parent may be carried forward to future years if the business that is treated as liquidated by subsidiary ceases to be treated as a trade_or_business_within_the_united_states within ten years of the liquidation this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely charles p besecky chief branch office of the associate chief_counsel international
